—Judgments, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered March 14, 1996, convicting defendant, after a jury trial, of attempted murder in the second degree (two counts), robbery in the first'degree and reckless endangerment in the first degree, and upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to two consecutive terms of 10 to 20 years, concurrent with concurrent terms of 10 to 20 years, 10 to 20 years and 3V2 to 7 years, unanimously affirmed.
The totality of the record of the entire voir dire, including all pertinent statements by defendant, his counsel and the court, establishes that defendant knowingly, voluntarily and intelligently waived his right to be present at the sidebar conferences in question (see, People v Diaz, 246 AD2d 397, lv denied 92 NY2d 851; People v Leonor, 245 AD2d 22, lv denied 92 NY2d 855; People v Contrero, 232 AD2d 213, lv denied 89 NY2d 1090).
Defendant’s remaining claims, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.